Citation Nr: 1609346	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1995 to January 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that on his VA Form 9 dated April 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO. The Board remanded the issue on appeal in May 2012, for the purpose of scheduling the Veteran for a video conference hearing before a Veterans Law Judge at the RO in El Paso, Texas. Unfortunately, while a video conference hearing was scheduled in December 2015, in El Paso, Texas, the Veteran and his representative provided timely notice of his request to reschedule due to his employment outside the country. Further, the Veteran requested the video conference hearing be held at the RO closest to Orlando, Florida, due to his relocation.  As such, remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, at the earliest available opportunity, at the RO in St. Petersburg, Florida. The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with the established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




